In an action to recover damages for personal injuries, etc., defendants appeal from an order of the Supreme Court, Suffolk County (Orgera, J.), dated June 16, 1982, which denied their motion to vacate their default in answering and to compel acceptance of their answer. Order affirmed, with $50 costs and disbursements. The failure of defendants’ insurer to forward the file to an attorney to defend the instant action, which resulted in a six and one-half month delay in answering, is an inadequate excuse. Hence, Special Term properly denied defendants’ motion to vacate their default (see Chinnici v Tonvin Realty Corp., 88 AD2d 609; Fischer v Town of Clarkstown, 86 AD2d 650; Bruno v Village of Port Chester, 77 AD2d 580; see, also, Di Gangi v Schiffgens, 90 AD2d 805). Damiani, J. P., Gulotta, O’Connor and Brown, JJ., concur.